EXHIBIT 99.1 AVX Corporation Announces Preliminary Third Quarter Results GREENVILLE, S.C. – January 25, 2012 AVX Corporation (NYSE: AVX) today reported preliminary unaudited results for the third quarter ended December 31, 2011. Chief Executive Officer and President, John Gilbertson, stated, “During the quarter, we saw customers continue to address inventory concerns in this dynamic period, which impacted the level of our shipments. We are hearing from our customers that in the upcoming quarter inventory conditions should return to a more normal state and we anticipate that will positively impact our sales going forward.” Net sales were $340.9 million for the quarter and $1,182 million for the nine months ended December 31, 2011.Net income for the quarter and nine month period ended December 31, 2011 was $36.9 million, or $0.22 per diluted share, and $166.4 million, or $0.98 per diluted share, respectively. Chief Financial Officer, Kurt Cummings, stated, “Despite what continues to be a challenging market environment, we have continued to generate positive operating cash flows while focusing carefully on cost reductions and operating efficiencies. The Company’s financial position remains exceptionally strong with cash, cash equivalents and short and long-term investments in securities of $1 billion and no debt at December 31, 2011.During the quarter, we paid $12.7 million of dividends to stockholders and spent $1.9 million to repurchase shares of AVX stock on the open market which are held as treasury stock.” AVX, headquartered in Greenville, South Carolina, is a leading manufacturer and supplier of a broad line of passive electronic components and related products. Please visit our website at www.avx.com. AVX CORPORATION Consolidated Condensed Statements of Income (unaudited) (in thousands, except per share data) Three Months Ended Nine Months Ended December 31, December 31, Net sales $ Cost of sales Gross profit Selling, general & admin. expense Profit from operations Other income (expense) Income before income taxes Provision for taxes Net income $ Basic income per share $ Diluted income per share $ Weighted average common shares outstanding: Basic Diluted AVX CORPORATION Consolidated Condensed Balance Sheets (unaudited) (in thousands) March 31, December 31, Assets Cash and cash equivalents $ $ Short-term investments in securities Available-for-sale securities - Accounts receivable, net Inventories Other current assets Total current assets Long-term investments in securities Long-term available-for-sale securities - Property, plant and equipment, net Goodwill and other intangibles Other assets TOTAL ASSETS $ $ Liabilities and Stockholders' Equity Accounts payable $ $ Income taxes payable and accrued expenses Total current liabilities Other liabilities TOTAL LIABILITIES TOTAL STOCKHOLDERS' EQUITY TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY $ $ This Press Release contains "forward-looking" information within the meaning of the Private Securities Litigation Reform Act of 1995.All statements other than statements of historical fact, including statements regarding industry prospects and future results of operations or financial position, made in this Press Release are forward-looking.The forward-looking information may include, among other information, statements concerning our outlook for fiscal year 2012, overall volume and pricing trends, cost reduction and acquisition strategies and their anticipated results, expectations for research and development, and capital expenditures.There may also be other statements of expectations, beliefs, future plans and strategies, anticipated events or trends, and similar expressions concerning matters that are not historical facts.Forward-looking statements reflect management's expectations and are inherently uncertain.The forward-looking information and statements in this Press Release are subject to risks and uncertainties, including those discussed in our Annual Report on Form 10-K for fiscal year ended March 31, 2011, that could cause actual results to differ materially from those expressed in or implied by the information or statements herein.Forward-looking statements should be read in context with, and with the understanding of, the various other disclosures concerning the Company and its business made elsewhere in this Press Release as well as other public reports filed by the Company with the SEC.You should not place undue reliance on any forward-looking statements as a prediction of actual results or developments. Any forward-looking statements by the Company are intended to speak as of the date thereof. We do not intend to update or revise any forward-looking statement contained in this Press Release to reflect new events or circumstances unless and to the extent required by applicable law.All forward-looking statements contained in this Press Release constitute "forward-looking statements" within the meaning of Section 21E of the United States Securities Exchange Act of 1934 and, to the extent it may be applicable by way of incorporation of statements contained in this Press Release by reference or otherwise, Section 27A of the United States Securities Act of 1933, each of which establishes a safe-harbor from private actions for forward-looking statements as defined in those statutes. Contact: AVX Corporation, Greenville Kurt Cummings 864-967-9303 finance@avxus.com
